This case comes up on motion for a new trial by the defendant. The plaintiff brought an action to recover for intoxicating liquors sold and delivered to the defendant. The amount claimed including interest was $10.45. The defense set up was, that the liquors were intended for illegal sale and were so disposed of. Under the well settled law in this State, the only question presented to the jury was whether the defendant when he purchased the intoxicating liquors in question intended to dispose of them in a manner prohibited by law. It is claimed that the uncontradicted testimony of the defendant shows that the liquor was intended for illegal sale, although it might not have been known to the defendant that the method by which he intended to dispose of it was illegal.
The defendant admits the contract and the receipt of the liquors, but undertakes to avoid payment by setting up the defense in question. The burden is upon him to sustain his contention by a preponderance of the evidence. The only evidence by which he undertook to do this was his own. A reading of his testimony shows that it is uncertain, and either through stupidity or intention to evade, lacked frankness. It was for the jury to say what construction they would place upon this uncertain and evasive attitude of the defendant. So far as anything appears in the case it may be that the jury disbelieved the defendant’s testimony.
Allusion in argument is made to the charge of the presiding Justice but as the charge is not printed it must be assumed to have been correct and to have properly presented all the issues in the case. We do not feel justified in disturbing this verdict. Motion overruled. Albert J. Stearns, for plaintiff. Eugene T. Smith, and Alton C. Wheeler, for defendant.